Case 1:20-cv-00948-DCJ-JPM Document 14 Filed 10/21/20 Page 1 of 1 PageID #: 50




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 PAO HUE YENG XIONG,                         CIVIL DOCKET NO. 1:20-CV-00948-P
 Plaintiff

 VERSUS                                      JUDGE DAVID C. JOSEPH

 ALBERT THOMAS,                              MAGISTRATE JUDGE JOSEPH H.L.
 Defendant                                   PEREZ-MONTES


                                   JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 13), noting the absence of objections thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that Plaintiff’s Complaint (ECF No. 1) is hereby DENIED

and DISMISSED under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A, WITH PREJUDICE to

the claims being asserted again until the conditions set forth in Heck v. Humphrey,

512 U.S. 477 (1994), have been met. See DeLeon v. City of Corpus Christi, 488 F.3d

649, 657 (5th Cir. 2007).

      The Clerk of Court is instructed to send a copy of this Judgment to the keeper

of the three strikes list in Tyler, Texas.

      THUS DONE AND SIGNED in Chambers, this 21st day of October, 2020.




                                         _____________________________________
                                         DAVID C. JOSEPH
                                         UNITED STATES DISTRICT JUDGE
